Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2009

Johnson v. St Luke Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4467




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Johnson v. St Luke Hosp" (2009). 2009 Decisions. Paper 1992.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1992


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 07-4467


                               ANNETTE JOHNSON,

                                               Appellant

                                          v.

                              ST. LUKE’S HOSPITAL,

                                               Appellee




                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 06-cv-03417)
                     District Judge: Honorable Stewart Dalzell


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 October 31, 2008

                 Before: Sloviter, Stapleton, Tashima,* Circuit Judges
                         (Filed: January 23, 2009            )


                                      OPINION


TASHIMA, Circuit Judge.



      *
        The Honorable A. Wallace Tashima, Senior United States Circuit Judge, United
States Court of Appeals for the Ninth Circuit, sitting by designation.
       Annette Johnson (“Johnson”) appeals the District Court’s grant of summary

judgment in favor of her former employer, St. Luke’s Hospital (“St. Luke’s”), on her

claim that she was terminated on account of her race in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. We have

jurisdiction to review the District Court’s decision under 28 U.S.C. § 1291, and will

affirm the grant of summary judgment.

       Because we write for the parties, we recite only those facts necessary to our

analysis of the issues presented on appeal. Our review of a grant of summary judgment is

plenary and “we must grant all reasonable inferences from the evidence to the non-

moving party.” Knabe v. Boury Corp., 114 F.3d 407, 410 n.4 (3d Cir. 1997). The moving

party carries the burden of demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986).

       Johnson, an African-American woman, began working at St. Luke’s on November

28, 2000, as a personal care assistant in the personal care service department.

Subsequently, she sought and secured employment in the hospital’s phlebotomy

department, and began working as a phlebotomist on March 5, 2002. Her employment in

that department continued through January 19, 2006, when St. Luke’s officially

terminated her. According to St. Luke’s, the hospital terminated Johnson because she

had “shown that [she was] either unwilling or unable to comply with St. Luke’s standards

of performance/customer service expectations and [her] behavior clearly [demonstrated] a


                                             2
pattern of repeated failure to interact appropriately with [her] co-workers . . . .”

        Because this is a Title VII claim, we employ the Supreme Court’s McDonnell

Douglas-Burdine burden-shifting analysis.1 See St. Mary’s Honor Ctr. v. Hicks, 509 U.S.

502 (1993); Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248 (1981); McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) .

       Under this framework, Johnson must first make out a prima facie case of

employment discrimination. Id. at 802. If a plaintiff establishes a prima facie case, the

burden then shifts to the defendant to proffer a legitimate, non-discriminatory reason, for

the plaintiff’s discharge. Id. If the defendant establishes a legitimate reason for the

discharge, the burden shifts back to the plaintiff, who must then show that the defendant’s

proffered reason is pretextual. Id. at 804.

       Even when viewed in the light most favorable to Johnson, the record does not

contain sufficient evidence to establish the elements of a prima facie case of employment

discrimination. In order to establish a prima facie case, Johnson must show that she: (1)

is a member of a protected class; (2) was qualified for the position she held; (3) was fired

from that position; and (4) suffered adverse action under circumstances that give rise to

an inference of discrimination. Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410-11 (3d

Cir. 1999). The parties do not dispute that Johnson has satisfied the first three elements;



       1
             Although Johnson alleges a violation of two separate statutes, we apply the
same legal analysis to both, because both claims require the same elements of proof. See
Lewis v. Univ. of Pittsburgh, 725 F.2d 910, 915 n.5 (3d Cir. 1983).

                                               3
however, we agree with the District Court that she has failed to satisfy the fourth.

       Johnson relies on a disparate treatment theory to establish an inference of racial

discrimination. To proceed in this fashion, Johnson mush show that St. Luke’s treated

her less favorably than similarly situated employees who were not in her protected class.

Doe v. C.A.R.S. Protection Plus, Inc. 527 F.3d 358, 366 (3d Cir. 2008). Further, Johnson

must establish a “causal nexus” between the alleged disparate treatment and St. Luke’s

decision to terminate her employment. See Sarullo v. U.S. Postal Serv., 352 F.3d 789,

798 (3d Cir. 2003).

       Johnson’s evidence of disparate treatment consists solely of assertions contained

within her own affidavit. The affidavit recounts several incidents where Johnson claims

that St. Luke’s treated her unfairly. Each of the incidents set forth in her affidavit fails to

raise an inference of discrimination because they are either (1) purely speculative; (2)

unsupported by facts in the record; or (3) factually unrelated to St. Luke’s decision to

terminate her employment.

       The majority of Johnson’s disparate treatment allegations fall into the first

category–the purely speculative. For example, Johnson claims that her supervisor, Marie

Koehler, allowed white employees to take time off of work for personal appointments,

but would not allow Johnson to do so, and that only white employees were permitted to

drink coffee in workrooms. These examples are not reflective of Johnson’s personal

knowledge or of corroborating evidence; indeed, they are purely speculative and


                                               4
conclusory.2 “A non-moving party may not ‘rest upon mere allegations,’ general denials

or . . . vague statements . . . .” Trap Rock Indus., Inc. v. Local 825, 982 F.2d 884, 890 (3d

Cir. 1992) (quoting Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3rd Cir. 1991)); see also

Fed. R. Civ. P. 56(e) (stating that judgment “shall be entered” against a nonmoving party

unless affidavits or other evidence “set forth specific facts showing that there is a genuine

issue for trial.”).

        Several of Johnson’s allegations fall into the second category–those where there is

no suggestion that employees of a different race were treated differently. For example,

Johnson claims that her supervisor, Marie Koehler, along with a hospital administrator,

Cindy McKellin, unfairly wrote her up for workplace misconduct. However, there is no

evidence in the record suggesting that other employees were treated differently. To the

contrary, St. Luke’s has provided uncontraverted evidence that other employees were

routinely written up for similar workplace violations, and in each incident cited by

Johnson involving a co-worker, the co-worker was also written up or reprimanded.

        Only one of Johnson’s allegations falls into the final category. Johnson’s affidavit

describes an incident where, without first investigating the matter, her supervisor falsely

accused her of creating a mess in one of the workrooms. Johnson alleges that the




        2
              When asked, in a deposition, about specific facts supporting her allegation
that other employees were not disciplined for leaving work to attend private
appointments, Johnson replied, “I know for a fact. They did it all the time, certain people.
I know.”

                                              5
supervisor entered a room of employees and ordered her (the only African-American

present) to clean up the workroom. Although Johnson’s version of events describes an

instance of disparate treatment, she sets forth no specific facts suggesting that the incident

was at all related to St. Luke’s decision to terminate her employment, and thus, the

“causal nexus” that Sarullo requires is not present. See 352 F.3d at 798.

       Johnson has failed to establish a prima facie case of racial discrimination. The un-

corroborated allegations in her affidavit are either purely speculative and conclusory, do

not allege race discrimination, or are not causally related to her termination.

       For the forgoing reasons we will AFFIRM the District Court’s decision granting

summary judgement in favor of St. Luke’s.




                                              6